Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 5/25/22 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/22 is being considered by the examiner.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In particular regarding the arguments concerning the art rejections, applicant first asserts that there are specific "implied mechanical constraints" in the way the claimed holder and seat interact, i.e. "the holder must be fitted to the seat and vice versa". However, nowhere in the claims such argued limitations, including the mechanical constraints and fitting of the seat and the holder, are present. The claims are extremely broad in their scope and do not correspond to what applicant argues at all. The independent claims merely require a seat for receiving a holder and the holder being configured to be positioned in the seat, which is clearly taught by the prior art as presented before and recreated below. Then, the applicant insists that "a seat corresponds to a mechanical structure preventing the element sat within it […] from moving past a level defined by the seat". Examiner completely disagrees with the assertion, is unable to find from where the applicant is sourcing such a definition for the well-known term seat and thus finds applicant's assertion without a basis. 
Applicant goes on to assert that the seat of the prior art LAFEMINA "is clearly mechanically different" from the claimed seat because "a hinge limits motions to a single rotation around an axis without allowing other types of motions and requires the use of an axle". However, again this argument is found without any basis in the claim language. In particular, the claim does not require "other types of motion", and in fact, the configuration taught by LAFEMINA allows for motion at least around two axes, such as pitch and roll, evident of structure of FIG.s 4 and 5. 
Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, 6, 7, 13, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 2, 5, 13, 16 and 19 are unclear because it is not clear if the limitation following the optional term "preferably" is intended to be part of the claim scope or not, rendering the claim indefinite. For the purposes of examination any limitation after preferably may be ignored. 
Claims 6 and 7 are further indefinite because claims 6 and lack the proper antecedence for "the sealing means". As admitted by the applicant in the reply of 5/25/22, these claims were amended to depend on claim 5 instead of claim 2 in order to avoid the lack of antecedence basis for the term "passage". Clearly, the interrelation of the claimed elements are more convoluted than a mere change of dependency. Therefore, such attempt to overcome the indefiniteness is not successful, the rejection is maintained and the dependency of claim 6 is assumed to be back onto claim 2 instead of 5 since the requirement of a new element such as a sealing means carries more weight than adding a passage to an already claimed element. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 9-12, 18-19, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA (US 2015/0015703).
Regarding claim 1, LAFEMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (such as 50 FIG. 1); a holder (66 FIG. 1C, 5); and a casing (part of 22 FIG. 1, 5) provided with a seat (such as 60 FIG. 4-7) for receiving the holder, said holder being configured for holding a functional module (camera inside 28 FIG. 4, 5), wherein the holder is configured for being positioned in different positions in the seat (operationally evident).
Although LEFAMINA does not explicitly refer to the claimed elements as a holder, a seat and a functional module, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the system of LEFAMINA as a functionally and structurally equivalent of the claimed elements, and absent any significant structural details of these features in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Regarding claim 24, LEFAMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (50 FIG. 1); a holder (66 FIG. 1C); and a luminaire casing (part of 22 FIG. 1) provided with a seat (60 FIG. 4, 6-7) for receiving the holder, said holder being configured for holding a functional module (camera inside 28 FIG. 4), wherein the holder is configured for being positioned in different positions in the seat, and wherein said seat is a seat integral (understood as brought together to make a whole, which is structurally evident, also shown in FIG. 7) to the casing.
Although LEFAMINA does not explicitly refer to the claimed elements as a holder, a seat and a functional module, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the system of LEFAMINA as a functionally and structurally equivalent of the claimed elements, and absent any significant structural details of these features in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Regarding making the seat integral to the casing, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the seat and the casing in one piece in accordance to a preferred structural modularity of the assembly, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Regarding claim 25, LEFAMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (50 FIG. 1); a holder (66 FIG. 1C); a functional module (camera inside 28 FIG. 4) provided to the holder, said holder holding the functional module; and a luminaire casing (22 FIG.s 1 and 7) provided with a seat (60 FIG. 4, 6-7) for receiving the holder, wherein the holder is configured for being positioned in different positions in the seat (structurally evident), wherein the functional module comprises a sensor device (such as a surveillance camera), an emitting device, a receiving device, or a display device, and wherein the light source is arranged in or on the casing.
Although LEFAMINA does not explicitly refer to the claimed elements as a holder, a seat and a functional module, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the system of LEFAMINA as a functionally and structurally equivalent of the claimed elements, and absent any significant structural details of these features in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Regarding the sensor device, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the camera of LEFAMINA is a photo-sensor at its core and may be interpreted as a sensor accordingly during its intended operation. 
Regarding claim 3, LEFAMINA further discloses the functional module provided to the holder (evident of 28 FIG.s 1-8).
Regarding claim 4, LEFAMINA further discloses the functional module comprises a sensor device (such as the photo-sensor of the camera), an emitting device, a receiving device, or a display device.
Regarding the sensor device, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the camera of LEFAMINA is a photo-sensor at its core and may be interpreted as a sensor accordingly during its intended operation. 
Regarding claim 9, LEFAMINA further discloses the holder is configured for being rotated in a mounted position of the holder (structurally evident of FIG. 4) along at least a 20°-arc around a first rotating axis and for being rotated along at least a 20°-arc around a second rotating axis.
Regarding the degree of rotation, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the assembly of LEFAMINA is functionally capable and structurally equivalent of the claimed assembly, and absent any significant structural details of the holder and the seat in the claim language, any modification or alteration of this feature to perform a similar function, such as 20 degrees rotatability in two degrees of rotational freedom, is within the ordinary skills in the art. 
Regarding claim 10, LEFAMINA discloses a portion of the holder is located outside of the casing in a mounted position of the holder (structurally evident).
Regarding claim 11, LEFAMINA further discloses the holder has a cavity configured for containing the functional module (required), said cavity comprising a window (such as 62 and 68 FIG. 1) for being transparent to predetermined signals in a mounted position of the holder.
Regarding claim 12, LEFAMINA further discloses the holder is transparent to predetermined signals (part of holder include the window which is transparent to the optical signals detected by camera, the rest of the holder is transparent at least to a range of X-ray signals, as all matter is).
Regarding claim 16, LEFAMINA further discloses a moving means (such as anything that moves the holder, such as a user or the physical structure of the holder or any other known moving means capable of the moving shown by FIG. 4) configured for moving the holder from a first position to a second position; and a controller (required, ¶[0048]) configured for: controlling the sensing, emitting, displaying, or receiving of predetermined signals by the functional module; and controlling the light source or the moving means based on the sensed, emitted, displayed, or received predetermined signals.
Regarding claim 18, LEFAMINA further discloses the light source is arranged outside of the holder in or on the casing (evident of FIG.s 1-8).
Regarding claim 19, LEFAMINA further discloses the casing is a luminaire casing (evident), wherein the light source is arranged inside the luminaire casing (FIG. 1), and wherein the holder is arranged inside the luminaire casing when received by the seat (see FIG.s 3, 6 and 8).
Regarding claim 22, LEFAMINA the seat provided to the casing is a seat integral (as brought together to make a whole) to the casing.
Regarding making the seat integral to the casing, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the seat and the casing in one piece in accordance to a preferred structural modularity of the assembly, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Regarding claim 23, LEFAMINA further discloses the holder holds the functional module (operationally and physically required).
Regarding claim 26, LEFAMINA further discloses the light source is arranged in or on the casing (FIG. 1), and wherein the casing is a luminaire casing (evident) and the seat is integrated in the luminaire casing.
Regarding making the seat integral to the casing, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the seat and the casing in one piece in accordance to a preferred structural modularity of the assembly, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Claim 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of CADISCH (US 10309630). 
Regarding claim 2, LEFAMINA does not explicitly disclose a sealing means arranged for providing sealing between the holder and the seat in the different positions, wherein the sealing means comprises at least one O-ring.
CADISCH teaches a sealing means (see 27a and 27b FIG. 9a) arranged for providing sealing between a holder (30 FIG. 9a) and a seat (20, 22 FIG. 9a) in the different positions, wherein the sealing means comprises at least one O-ring.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealing O-ring and its associated structural details, such as taught by CADISCH, between the seat and holder of LEFAMINA in order to improve the structural integrity and durability of the assembly. 
Regarding claim 6, CADISCH further teaches the sealing means is provided on the inner surface portion of the passage cooperating with the outer surface portion of the holder (as shown in FIG. 9a).
The motivation to combine is same as in claim 2 above. 
Regarding claim 7, CADISCH further teaches the circumferential inner surface portion of the passage has a stepped profile (each groove is made up of at least two steps as shown in FIG. 9a), and wherein the sealing means comprises at least one seal provided to at least one step surface of the stepped profile (structurally evident).
The motivation to combine is same as in claim 2 above. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of TOTANI (US 2012/0263450).
Regarding claim 5, LEFAMINA further discloses a passage (structurally required of 60 FIG. 4); wherein: (i) a rotation-symmetrical circumferential inner surface portion of the passage cooperates with a spherical circumferential outer surface portion of the holder or (ii) a spherical circumferential inner surface portion of the passage cooperates with a rotation-symmetrical circumferential outer surface portion of the holder (structurally required), and wherein a portion of the holder protrudes through the outer end in a mounted position of the holder in the seat (structurally evident).
LEFAMINA does not explicitly show the passage having an inner surface extending between an outer end and an inner end, said inner end being adjacent to an inner part of the casing, wherein the outer end is narrower than the inner end.
TOTANI further teaches a passage (structurally evident of 62 and 63 FIG. 12) having an inner surface extending between an outer end and an inner end, said inner end being adjacent to an inner part of the casing, wherein the outer end is narrower than the inner end (evident of shape in FIG. 12); wherein, a rotation-symmetrical circumferential inner surface portion of the passage cooperates with a spherical circumferential outer surface portion of the holder, or a spherical circumferential inner surface portion of the passage cooperates with a rotation-symmetrical circumferential outer surface portion of the holder (structurally required), and wherein a portion of the holder protrudes through the outer end in a mounted position of the holder in the seat (structurally evident).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a tapered passage, such as taught by TOTANI, to hold the holder of LEFAMINA in accordance to a preferred structural arrangement of the assembly. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of KARMAN (US 10962167).
Regarding claim 13, LEFAMINA does not explicitly show a locking means. 
KARMAN (see FIG.s 1-26) teaches a locking means (such as the flange screwed holding 21 in 10 in FIG. 7, see also 105 FIG.s 21 and 22) configured for, after having positioned the holder in the seat, locking the positioned holder with respect to the seat, wherein said locking means comprises a circular opening (structurally evident) for cooperating with a spherical circumferential outer surface portion of the holder.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a locking means, such as taught by KARMAN, with the holder and seat assembly of LEFAMINA in order to improve the operational modularity of the assembly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875